United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 15, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 03-20062
                         Summary Calendar



DONALD C. JACKSON,

                                    Plaintiff-Appellant,

versus

GARY L. JOHNSON, DIRECTOR,
TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION; GAIL JOHNSON,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-01-CV-2592
                       --------------------

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Donald C. Jackson, Texas prisoner No. 220004, appeals the

dismissal of his in forma pauperis complaint raising denial-of-

access-to-the-courts claims against Texas Department of Criminal

Justice (TDCJ) Director Gary Johnson and against U.S. Supreme

Court Deputy Clerk Gail Johnson.   Jackson argues that the

district court erred by dismissing with prejudice his claims


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-20062
                                -2-

against TDCJ Director Johnson concerning allegedly inadequate

prison library facilities for failure to exhaust administrative

remedies as required by 42 U.S.C. § 1997e and that the district

court further erred by dismissing his claim that Deputy Clerk

Johnson wrongly refused to file an out-of-time corrected petition

for a writ of certiorari to the Supreme Court in a lawsuit

concerning the denial of unemployment benefits.

     As Jackson does not allege that he exhausted his prison

administrative remedies as required by § 1997(e), we find no

error in the district court’s dismissal of his claims against

TDCJ Director Johnson.   Days v. Johnson,     F.3d    , 2003 WL
369677 at *2 (5th Cir. Feb. 21, 2003, No. 02-10064); see

Underwood v. Wilson, 151 F.3d 292, 296 (5th Cir. 1998).

     Jackson’s claim that Deputy Clerk Johnson denied him access

to the courts fails because he cannot establish that he suffered

an “actual injury” as the result of Deputy Clerk Johnson’s

actions.   Lewis v. Casey, 518 U.S. 343, 353-56 (1996); Jones v.

Greninger, 188 F.3d 322, 325 (5th Cir. 1999); see also See Brown

v. Allen, 344 U.S. 443, 488-97 (1953) (Frankfurter, J.,

concurring).

     AFFIRMED.